Per Curiam.
We do not interpret the opinion of the Court of Civil Appeals in this case to mean that a judgment of the trial court overruling defendant’s motion for new trial, based on jury misconduct, would be unappealable on that issue, or would render the appellate courts powerless to afford relief to the defendant from such judgment if the misconduct be established and if its nature be such as was reasonably calculated to cause and probably did cause the rendition of an improper verdict and judgment in the case. The motion for rehearing is therefore overruled.
Opinion delivered December 9, 1953.
Rehearing overruled January 20, 1954,